Citation Nr: 1817044	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection a bilateral foot condition, to include plantar fasciitis, pes planus, pes cavus, corns, and callosities. 

2.  Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran had active service from December 1982 to December 1985 and from December 2003 to May 2006.  He also served in the National Guard from May 1986 to December 1988, from June 1989 to June 1991, and from August 1993 to August 1996, during which time he had multiple periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was before the Board in August 2016 at which time it was remanded for additional evidentiary development.  The Board finds that there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The issue of entitlement to service connection for a bilateral foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's restless leg syndrome is proximately due to or caused by his service-connected diabetes mellitus and polyneuropathy.


CONCLUSION OF LAW

The criteria for service connection for restless leg syndrome have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

Applicable Laws

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that service connection for restless leg syndrome is warranted.  

The Veteran was provided a central nervous system examination in January 2017.  The examiner noted a diagnosis of restless leg syndrome.  Following evaluation and review of the claims file, the examiner opined that the diagnosed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that during the examination, the appellant reported that the onset of the condition was in 2005.  However, it was not officially diagnosed until 2008 when detected during a sleep study evaluation.  

The examiner also concluded that the diagnosed restless leg syndrome was at least as likely as not proximately due to or the result of the Veteran's service-connected disability.  She noted that the appellant has diabetes mellitus and associated polyneuropathy.  Restless leg syndrome is thought to be caused by the underlying conditions of the central nervous system, renal failure, and diabetes.  She noted that service treatment records lack supporting evidence for the claimed condition to provide a baseline level of severity.  Further, service treatment records document that the Veteran was diagnosed with the claimed condition and noted that he takes medication, but there is little information provided on the appellant's symptoms, including severity and response to medication.  

Analysis

After reviewing the evidence, and resolving doubt in favor of the Veteran, the Board finds that service connection for restless leg syndrome is warranted.   

As noted in the August 2016 Board remand, the evidence of record indicates that the appellant's restless leg syndrome may be secondary to his service-connected disabilities.  As such, the Board remanded the matter to obtain an opinion as to whether the Veteran's diagnosed restless leg syndrome is due to or aggravated by his service-connected disabilities.  

The January 2017 VA examiner opined that the claimed condition is proximately due to or the result of the Veteran's service-connected diabetes mellitus and associated polyneuropathy.  There are no other opinions of record to rebut this finding.  The Board acknowledges that the VA examiner indicated that a baseline level of severity for the claimed condition could not be provided.  However, as she opined that the Veteran's restless leg syndrome was caused by his service-connected disability; an opinion regarding the baseline of severity is not required.  Therefore, resolving doubt in favor of the Veteran, the Board finds that service connection for restless leg syndrome, secondary to diabetes mellitus and associated polyneuropathy, is warranted.


ORDER

Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected disabilities, is granted.


REMAND

The Veteran asserts that service connection is warranted for a bilateral foot condition.

Pursuant to the Board's remand directives, the Veteran was provided a VA foot examination in January 2017.  At that time, acquired pes cavus, plantar fasciitis, corns, and calluses were assessed.  The examiner appeared to indicate that these conditions clearly and unmistakably existed prior to service and were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.  The examiner, however, did not provide a rationale for her conclusion.  In addition, the examiner indicated that she could not provide an opinion on the question of etiology for the Veteran's pes planus as he did not exhibit pes planus on examination.  The clinical evidence of record, however, contains notations of pes planus both prior to and since the January 2017 examination.  For example, in a subsequent VA treatment record dated in April 2017 from the Veteran's primary care physician, flat feet (pes planus) was noted and the physician indicated that the condition had been chronic since 1993.

Given the deficiencies in the January 2017 VA examination, a new examination must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disability.  Access to records in the Veteran's electronic claims file must be made available to the examiner for review in connection with his or her opinion.  

Based on a review of the record and examination of the Veteran, the examiner should:

(a)  Identify all foot pathology evident on examination.  (The record indicates that since December 2011, the Veteran has been diagnosed as having acquired pes cavus, pes planus, plantar fasciitis, corns, and calluses).  If any previously diagnosed disability is no longer present, the examiner should provide an explanation.  
(b) Provide an opinon as to whether it is at least as likely as not that any foot disability identified on examination (or since December 2011), to include acquired pes cavus, pes planus, plantar fasciitis, corns, and calluses, began during a period of active duty or a period of ACDUTRA.
(c) If not, provide an opinon as to whether it is at least as likely as not that any foot disability identified on examination (or since December 2011), to include acquired pes cavus, pes planus, plantar fasciitis, corns, and calluses, is otherwise causally related to any such period of service or to an injury sustained during a period of INACDUTRA.  (The examiner is advised that the Veteran's dates of ACDUTRA and INACDUTRA are delineated in a document dated September 19, 2016 in VBMS).  
(d) In the event the examiner determines that any foot condition is a congenital defect, he or she should indicate whether it was subject to a superimposed disease or injury which resulted in additional disability.  

The examiner must provide a rationale for all opinions rendered.  

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


